                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                         :
In re:                                                   :        Chapter 11
                                                         :
M&G USA CORPORATION, et al.,1                            :        Case No. 17-12307 (BLS)
                                                         :
             Debtors.                                    :        (Jointly Administered)
                                                         :

                      NOTICE OF (A) DEADLINE
              FOR CASTING VOTES TO ACCEPT OR REJECT
           PLAN OF LIQUIDATION, (B) HEARING TO CONSIDER
    CONFIRMATION OF PLAN OF LIQUIDATION AND (C) RELATED MATTERS

         PLEASE TAKE NOTICE OF THE FOLLOWING:

       1.      On November 6, 2018, certain of the above-captioned debtors and debtors in
possession (collectively, the "U.S. Debtors")2 filed: (a) the Second Amended Joint Plan of
Liquidation of the U.S. Debtors and Debtors in Possession (Docket No. 2049) (as the same may
be amended or modified, the "Plan"); and (b) the related Disclosure Statement for Second
Amended Joint Plan of Liquidation of the U.S. Debtors and Debtors in Possession (Docket No.
2050) (as the same may be amended or modified, the "Disclosure Statement").3

        2.     Pursuant to an order of the Bankruptcy Court dated November 6, 2018
(the "Disclosure Statement Order") (Docket No. 2047), the Disclosure Statement and certain
related materials (collectively, the "Solicitation Package") have been approved for solicitation of
votes to accept or reject the Plan.



         1
                   The Debtors are the following twelve entities (the last four digits of their respective taxpayer
identification numbers follow in parentheses): M & G USA Corporation (3449), M & G Resins USA, LLC (3236),
M & G Polymers USA, LLC (7593), M&G Finance Corporation (4230), M&G Waters USA, LLC (2195), Mossi &
Ghisolfi International S.à r.l. (1270), M&G Chemicals S.A. (N/A), M&G Capital S.à r.l. (7812), M & G USA
Holding, LLC (3451), Chemtex International Inc. (7695), Chemtex Far East, Ltd. (2062) and Indo American
Investments, Inc. (9208). The Debtors' noticing address in these Cases is 450 Gears Road, Suite 240, Houston,
Texas 77067.
         2
                   The U.S. Debtors are M & G USA Corporation, M & G Resins USA, LLC, M & G Polymers
USA, LLC, M&G Finance Corporation, M&G Waters USA, LLC, M & G USA Holding, LLC, Chemtex
International Inc., Chemtex Far East, Ltd. and Indo American Investments, Inc.
         3
                  References to Exhibits and capitalized terms not otherwise defined in this Notice have the
meanings given to them in the Motion for an Order (I) Approving the Disclosure Statement, (II) Approving the Form
and Manner of Service of Notice Thereof, (III) Establishing Procedures for Solicitation and Tabulation of Votes to
Accept or Reject a Chapter 11 Plan of Liquidation and (IV) Scheduling a Hearing on Confirmation of a Chapter 11
Plan of Liquidation (the "Motion"), filed by the U.S. Debtors on September 5, 2018, or, if not defined therein, in the
Plan. Copies of the Motion are available free of charge at https://cases.primeclerk.com/mgusa.


NAI-1505323228v1
DOCS_DE:221838.1 54032/001
        3.     A hearing to consider the confirmation of the Plan (the "Confirmation Hearing")
will be held before the Honorable Brendan L. Shannon, United States Bankruptcy Judge, at the
United States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court"),
824 North Market Street, Wilmington, Delaware 19801 on December 17, 2018 at 11:00 a.m.
(prevailing Eastern Time).

       4.      Requests for copies of the Disclosure Statement and the Plan (excluding certain
voluminous exhibits thereto) by parties in interest may be made by writing to M&G USA
Corporation et al. Ballot Processing, c/o Prime Clerk LLC, 830 3rd Avenue, 3rd Floor,
New York, NY 10022. Copies of the Disclosure Statement and the Plan (along with exhibits to
each as they are filed with the Bankruptcy Court) and the Motion are available for review,
without charge, via the internet at https://cases.primeclerk.com/mgusa. Any Plan Supplement
Documents will be filed with the Bankruptcy Court on or before November 26, 2018.

         5.      Any objection to the Plan must: (a) be in writing; (b) conform to the Bankruptcy
Rules and the Local Rules of Bankruptcy Practice & Procedure of the United States Bankruptcy
Court for the District of Delaware; (c) state the name, address, telephone number and email
address of the objecting party and the amount and nature of the Claim or Interest of such entity,
if any; (d) state with particularity the basis and nature of any objection to the Plan and, if
practicable, a proposed modification to the Plan that would resolve such objection; and (e) be
filed, contemporaneously with a proof of service, with the Bankruptcy Court and served so
that it is actually received by the following notice parties set forth below no later than
December 7, 2018 at 5:00 p.m. (prevailing Eastern Time): (i) counsel to the Debtors, Jones
Day, 250 Vesey Street, New York, NY 10280, Attn: Scott J. Greenberg, Esq.
(sgreenberg@jonesday.com) and Stacey L. Corr-Irvine, Esq. (scorrirvine@jonesday.com), 901
Lakeside Avenue, Cleveland, Ohio 44114, Attn: Carl E. Black, Esq. (ceblack@jonesday.com),
1420 Peachtree Street, N.E., Suite 800, Atlanta, GA 30309-3053, Attn: Daniel J. Merrett, Esq.
(dmerrett@jonesday.com) and Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th
Floor, Wilmington, Delaware 19801, Attn: Laura Davis Jones, Esq. (ljones@pszjlaw.com),
James E. O'Neill, Esq. (joneill@pszjlaw.com) and Joseph M. Mulvihill, Esq.
(jmulvihill@pszjlaw.com); (ii) the Office of the United States Trustee for the District of
Delaware, 844 King St., Suite 2207, Wilmington, Delaware 19801, Attn: Hannah McCollum,
Esq. (Hannah.McCollum@usdoj.gov); (iii) counsel to the Creditors' Committee, Milbank, Tweed,
Hadley & McCloy LLP, 28 Liberty Street, New York, NY 10005, Attn: Dennis F. Dunne, Esq.
(ddunne@milbank.com) and Lauren Doyle, Esq. (ldoyle@milbank.com) and Cole Schotz P.C.,
500 Delaware Avenue, Suite 1410, Wilmington Delaware 19801, Attn: J. Kate Stickles, Esq.
(kstickles@coleschotz); (iv) counsel to the Pre-Petition First Lien Lenders, Cleary Gottlieb Steen
& Hamilton LLP, One Liberty Plaza, New York, NY 10006, Attn: Lisa M. Schweitzer, Esq.
(lschweitzer@cgsh.com) and Young Conaway Stargatt & Taylor, LLP, 1000 North King Street,
Wilmington, DE 19801, Attn: Pauline K. Morgan, Esq. (pmorgan@ycst.com); and (v) counsel
to Corpus Christi Polymers LLC, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
NY 10153, Attn: Alfredo Perez, Esq. (alfredo.perez@weil.com), Lowenstein Sandler LLP, 1251
Avenue of the Americas, New York, NY 10020, Attn: Paul Kizel, Esq. (pkizel@lowenstein.com)
and Duane Morris LLP, Suite 5010, 600 Grant Street, Pittsburgh, PA 15219, Attn: Joel M.
Walker, Esq. (JMWalker@duanemorris.com).



NAI-1505323228v1
DOCS_DE:221838.1 54032/001
        6.      Pursuant to the Disclosure Statement Order, the Bankruptcy Court approved
certain procedures for tabulation of votes to accept or reject the Plan. If you are the Holder of a
Claim against one of the U.S. Debtors as of November 5, 2018 (the record date as established by
the Disclosure Statement Order) in Classes 2, 3, 4 and 8, you have received with this Notice a
ballot form (a "Ballot") and voting instructions appropriate for your Claim, as well as a copy of
the Disclosure Statement and related solicitation materials. The following procedures apply with
respect to voting your Claim:

                 a.          For your vote to accept or reject the Plan to be counted, you must
                             complete all required information on the Ballot, execute the Ballot and
                             return the completed Ballot to the address indicated on the Ballot or by the
                             means set forth on the Ballot so that it is received by 5:00 p.m.,
                             prevailing Eastern Time, on December 6, 2018 (the "Voting Deadline").
                             Any failure to follow the voting instructions included with the Ballot or to
                             return a properly completed Ballot so that it is received by the Voting
                             Deadline may disqualify your Ballot and your vote. You are encouraged
                             to read the voting instructions carefully and review the Disclosure
                             Statement before you vote.

                 b.          Your Claim has been temporarily allowed solely for purposes of voting to
                             accept or reject the Plan in accordance with the tabulation rules approved
                             by the Bankruptcy Court in the Disclosure Statement Order (collectively,
                             the "Tabulation Rules").

                 c.          The temporary allowance of your Claim for voting purposes does not
                             constitute an allowance of your Claim for purposes of receiving
                             distributions under the Plan and is without prejudice to the rights of the
                             U.S. Debtors in any other context, including the right of the U.S. Debtors
                             to contest the amount, validity or classification of any Claim for purposes
                             of allowance and distribution under the Plan. If you wish to challenge
                             (i) the classification of your Claim or (ii) the allowance of your Claim for
                             voting purposes in accordance with the Tabulation Rules, you must file a
                             motion, pursuant to Rule 3018(a) of the Federal Rules of Bankruptcy
                             Procedure, for an order temporarily allowing your Claim in a different
                             amount or classification for purposes of voting to accept or reject the Plan
                             (a "Rule 3018 Motion") and serve such motion on the U.S. Debtors so that
                             it is received on or before 5:00 p.m. (prevailing Eastern Time) on the later
                             of (a) December 3, 2018 and (b) the fifth business day after the U.S.
                             Debtors file an objection to your Claim, if any. Such motion will, to the
                             extent necessary, be heard at the Confirmation Hearing. Unless the
                             Bankruptcy Court orders otherwise, your Claim will not be counted for
                             voting purposes in excess of the amount determined in accordance with
                             the Tabulation Rules.

      7.      Claims in Classes 1 (Priority Claims), 5 (Comerica Claims), 6 (Secured
Macquarie Claims), 7 (Other Secured Claims) and 11 (Interests in Subsidiary U.S. Debtors) are
unimpaired and, therefore, are conclusively presumed to accept the Plan in accordance with

NAI-1505323228v1
DOCS_DE:221838.1 54032/001
section 1126(f) of the Bankruptcy Code. Claims in Classes 9 (Interests) and 10 (U.S. Debtor
Intercompany Claims) under the Plan are impaired, but shall not receive any distribution
pursuant to the Plan, and therefore, consistent with section 1126(g) of the Bankruptcy Code, will
be deemed to have rejected the Plan. For the foregoing reasons, solicitation of Classes 1, 5, 6, 7,
9, 10 and 11 (collectively, the "Non-Voting Classes") under the Plan is not required, and no
Ballots have been proposed for creditors and equity security holders in these Classes. Each
Holder of a Claim or Interest in the Non-Voting Classes will receive the appropriate form of
Notice of Non-Voting Status.

        8.     In connection with confirmation of the Plan, the U.S. Debtors are seeking
approval of certain releases, including releases of certain nondebtor entities, that will become
effective and binding on the Effective Date in accordance with the terms of the Plan and the
Confirmation Order. These releases are described in detail in the Disclosure Statement and are
set forth below:

EXCULPATION
              FROM AND AFTER THE EFFECTIVE DATE, THE EXCULPATED PARTIES SHALL
NEITHER HAVE NOR INCUR ANY LIABILITY FROM ANY ENTITY, AND NO HOLDER OF A
CLAIM AGAINST OR INTEREST IN, A U.S. DEBTOR, NO OTHER PARTY IN INTEREST AND NONE
OF THEIR RESPECTIVE REPRESENTATIVES SHALL HAVE ANY RIGHT OF ACTION AGAINST
ANY EXCULPATED PARTY FOR ANY ACT TAKEN OR OMITTED TO BE TAKEN BEFORE THE
EFFECTIVE DATE IN CONNECTION WITH, RELATED TO OR ARISING OUT OF THE CHAPTER 11
CASES, ANY OF THE U.S. DEBTORS OR THE ESTATES, THE NEGOTIATION, CONSIDERATION,
FORMULATION, PREPARATION, DISSEMINATION, IMPLEMENTATION, CONFIRMATION OR
CONSUMMATION OF THE PLAN, THE EXHIBITS, THE DISCLOSURE STATEMENT, THE SALES,
OR ANY OTHER TRANSACTIONS PROPOSED OR CONSUMMATED IN CONNECTION WITH THE
CHAPTER 11 CASES, ANY DISTRIBUTIONS MADE UNDER OR IN CONNECTION WITH THE PLAN
OR ANY CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT
CREATED OR ENTERED INTO OR ANY OTHER ACT TAKEN OR OMITTED TO BE TAKEN IN
CONNECTION THEREWITH OR WITH THE PLAN OR THE OBLIGATIONS ASSUMED
HEREUNDER; PROVIDED, HOWEVER, THAT THE FOREGOING PROVISIONS OF
SECTION ERROR! REFERENCE SOURCE NOT FOUND..8 OF THE PLAN SHALL HAVE NO EFFECT
ON: (A) THE LIABILITY OF ANY ENTITY THAT WOULD OTHERWISE RESULT FROM THE
FAILURE TO PERFORM OR PAY ANY OBLIGATION OR LIABILITY UNDER THE PLAN OR ANY
CONTRACT, INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT TO BE
ENTERED INTO OR DELIVERED IN CONNECTION WITH THE PLAN; (B) THE LIABILITY OF ANY
EXCULPATED PARTY THAT IS THE RESULT OF ANY ACT OR OMISSION OF SUCH
EXCULPATED PARTY THAT IS DETERMINED IN A FINAL ORDER TO HAVE CONSTITUTED
GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT; AND (C) THE LITIGATION TRUST
CAUSES OF ACTION AND ANY RIGHT OF THE LITIGATION TRUST TO ASSERT ANY CORPUS
CHRISTI CAUSE OF ACTION PURSUANT TO SECTION ERROR! REFERENCE SOURCE NOT FOUND.
OF THE PLAN.

RELEASES BY U.S. DEBTORS
      WITHOUT LIMITING ANY OTHER APPLICABLE PROVISIONS OF, OR RELEASES
CONTAINED IN, THE PLAN, AS OF THE EFFECTIVE DATE, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE U.S. DEBTORS, ON BEHALF OF THEMSELVES, THEIR ESTATES,
THEIR RESPECTIVE REPRESENTATIVES ANY AND ALL ENTITIES WHO MAY PURPORT TO
CLAIM BY, THROUGH, FOR OR BECAUSE OF THEM, SHALL FOREVER RELEASE, WAIVE AND
DISCHARGE ALL LIABILITIES THAT THEY HAVE, HAD OR MAY HAVE AGAINST ANY
RELEASED PARTY WITH RESPECT TO ANY OF THE U.S. DEBTORS, THE ESTATES, THE
CHAPTER 11 CASES OR THE NEGOTIATION, CONSIDERATION, FORMULATION, PREPARATION,


NAI-1505323228v1
DOCS_DE:221838.1 54032/001
DISSEMINATION, IMPLEMENTATION, CONFIRMATION OR CONSUMMATION OF THE PLAN,
THE EXHIBITS, THE DISCLOSURE STATEMENT, THE SALES, THE DISSOLUTION
TRANSACTIONS OR ANY OTHER TRANSACTIONS PROPOSED OR CONSUMMATED IN
CONNECTION WITH THE CHAPTER 11 CASES, ANY DISTRIBUTIONS, ANY CONTRACT,
INSTRUMENT, RELEASE OR OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED
INTO OR ANY OTHER ACT TAKEN OR OMITTED TO BE TAKEN IN CONNECTION THEREWITH
OR IN CONNECTION WITH THE PLAN OR THE OBLIGATIONS ASSUMED HEREUNDER;
PROVIDED, HOWEVER, THAT THE FOREGOING PROVISIONS OF SECTION ERROR! REFERENCE
SOURCE NOT FOUND..ERROR! REFERENCE SOURCE NOT FOUND..0 OF THE PLAN SHALL NOT
AFFECT: (A) THE LIABILITY OF ANY RELEASED PARTY THAT IS THE RESULT OF ANY ACT OR
OMISSION DETERMINED IN A FINAL ORDER TO HAVE CONSTITUTED GROSS NEGLIGENCE,
FRAUD OR WILLFUL MISCONDUCT; (B) ANY RIGHTS TO ENFORCE THE PLAN OR ANY
CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR DOCUMENTS TO BE, OR
PREVIOUSLY, ENTERED INTO OR DELIVERED IN CONNECTION WITH THE PLAN; (C) EXCEPT
AS OTHERWISE EXPRESSLY SET FORTH IN THE PLAN, ANY OBJECTIONS BY THE U.S.
DEBTORS OR THE LITIGATION TRUST TO CLAIMS FILED BY ANY ENTITY AGAINST ANY U.S.
DEBTOR AND/OR THE ESTATES, INCLUDING RIGHTS OF SETOFF, REFUND OR OTHER
ADJUSTMENTS; (D) THE RIGHTS OF THE U.S. DEBTORS OR THE LITIGATION TRUST TO
ASSERT ANY APPLICABLE DEFENSES IN LITIGATION OR OTHER PROCEEDINGS (INCLUDING
THE RIGHTS TO SEEK SANCTIONS, FEES AND OTHER COSTS); (E) ANY CLAIM OF THE U.S.
DEBTORS OR THE LITIGATION TRUST, INCLUDING (BUT NOT LIMITED TO) CROSS-CLAIMS OR
COUNTERCLAIMS OR OTHER CAUSES OF ACTION AGAINST ANY PARTIES, ARISING OUT OF
OR RELATING TO ANY LITIGATION, JUDICIAL PROCESS, ADMINISTRATIVE PROCEEDING OR
RELATED PROCEEDING, WHETHER IN LAW OR IN EQUITY, TO WHICH THE U.S. DEBTORS OR
THE LITIGATION TRUST ARE A PARTY; OR (F) THE LITIGATION TRUST CAUSES OF ACTION
(INCLUDING WITHOUT LIMITATION, THE U.S. DEBTORS' AND THEIR ESTATES' CAUSES OF
ACTION AGAINST ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF ANY U.S. DEBTOR)
AND ANY RIGHT OF THE LITIGATION TRUST TO ASSERT ANY CORPUS CHRISTI CAUSE OF
ACTION PURSUANT TO SECTION ERROR! REFERENCE SOURCE NOT FOUND. OF THE PLAN.

RELEASES BY HOLDERS OF CLAIMS
         WITHOUT LIMITING ANY OTHER APPLICABLE PROVISIONS OF, OR RELEASES
CONTAINED IN, THE PLAN, AS OF THE EFFECTIVE DATE, IN CONSIDERATION FOR THE
OBLIGATIONS OF THE U.S. DEBTORS UNDER THE PLAN AND THE CONSIDERATION AND
OTHER CONTRACTS, INSTRUMENTS, RELEASES, AGREEMENTS OR DOCUMENTS TO BE
ENTERED INTO OR DELIVERED IN CONNECTION WITH THE PLAN, UNLESS OTHERWISE
PROVIDED IN THE CONFIRMATION ORDER, EACH HOLDER OF A CLAIM OR INTEREST THAT
(A) VOTES IN FAVOR OF THE PLAN OR IS UNIMPAIRED BY AND CONCLUSIVELY PRESUMED
TO ACCEPT THE PLAN OR (B) EITHER (I) ABSTAINS FROM VOTING, (II) VOTES TO REJECT THE
PLAN OR (III) IS DEEMED TO REJECT THE PLAN AND DOES NOT OPT OUT OF THE
VOLUNTARY RELEASE CONTAINED IN SECTION IX.C.2 OF THE PLAN (BY, IN THE CASE OF
EITHER (I) OR (II), CHECKING THE OPT-OUT BOX ON THE BALLOT AND RETURNING IT IN
ACCORDANCE WITH THE INSTRUCTIONS SET FORTH THEREON, INDICATING THAT SUCH
HOLDER OPTS NOT TO GRANT THE RELEASES PROVIDED IN THE PLAN OR, IN THE CASE OF
(III), TIMELY OBJECTING TO THE PLAN'S THIRD PARTY RELEASE PROVISIONS), SHALL BE
DEEMED TO FOREVER RELEASE AND WAIVE AND DISCHARGE ALL LIABILITIES IN ANY WAY
THAT SUCH ENTITY HAS, HAD OR MAY HAVE AGAINST ANY RELEASED PARTY (WHICH
RELEASE SHALL BE IN ADDITION TO THE DISCHARGE OF CLAIMS AND TERMINATION OF
INTERESTS PROVIDED HEREIN AND UNDER THE CONFIRMATION ORDER AND THE
BANKRUPTCY CODE), IN EACH CASE, RELATING TO ANY OF THE U.S. DEBTORS, THE
ESTATES, THE CHAPTER 11 CASES, THE NEGOTIATION, CONSIDERATION, FORMULATION,
PREPARATION, DISSEMINATION, IMPLEMENTATION, CONFIRMATION OR CONSUMMATION
OF THE PLAN, THE EXHIBITS, THE DISCLOSURE STATEMENT, THE SALES, THE DISSOLUTION
TRANSACTIONS OR ANY OTHER TRANSACTIONS PROPOSED OR CONSUMMATED IN
CONNECTION WITH THE CHAPTER 11 CASES, ANY CONTRACT, INSTRUMENT, RELEASE OR


NAI-1505323228v1
DOCS_DE:221838.1 54032/001
OTHER AGREEMENT OR DOCUMENT CREATED OR ENTERED INTO OR ANY OTHER ACT
TAKEN OR OMITTED TO BE TAKEN IN CONNECTION THEREWITH OR IN CONNECTION WITH
THE PLAN OR THE OBLIGATIONS ASSUMED HEREUNDER; PROVIDED, HOWEVER, THAT THE
FOREGOING PROVISIONS OF SECTION IX.C.2 OF THE PLAN SHALL HAVE NO EFFECT ON:
(A) ANY LIABILITY OF (I) THE PURCHASER, SOLELY WITH RESPECT TO ANY CORPUS CHRISTI
MECHANICS' LIEN ASSUMED CLAIM, (II) ANY RELEASED PARTY THAT IS THE RESULT OF ANY
ACT OR OMISSION OF SUCH RELEASED PARTY DETERMINED IN A FINAL ORDER TO HAVE
CONSTITUTED GROSS NEGLIGENCE, FRAUD OR WILLFUL MISCONDUCT AND (III) ANY
ENTITY THAT WOULD OTHERWISE RESULT FROM THE FAILURE TO PERFORM OR PAY ANY
OBLIGATION OR LIABILITY UNDER THE PLAN OR ANY CONTRACT, INSTRUMENT, RELEASE
OR OTHER AGREEMENT OR DOCUMENT TO BE ENTERED INTO OR DELIVERED IN
CONNECTION WITH THE PLAN; (B) THE LITIGATION TRUST CAUSES OF ACTION (INCLUDING
WITHOUT LIMITATION, THE U.S. DEBTORS' AND THEIR ESTATES' CAUSES OF ACTION
AGAINST ANY CURRENT OR FORMER DIRECTOR OR OFFICER OF ANY U.S. DEBTOR) AND ANY
RIGHT OF THE LITIGATION TRUST TO ASSERT ANY CORPUS CHRISTI CAUSE OF ACTION
PURSUANT TO SECTION III.H.2 OF THE PLAN; OR (C) THE ENFORCEMENT AGAINST THE
PURCHASER OF ANY ARBITRATION CLAUSE UNDER A CONTRACT GIVING RISE TO A CORPUS
CHRISTI MECHANICS' LIEN CLAIM.
INJUNCTION RELATED TO RELEASES
      THE CONFIRMATION ORDER WILL PERMANENTLY ENJOIN THE COMMENCEMENT OR
PROSECUTION BY ANY PERSON, WHETHER DIRECTLY, DERIVATIVELY OR OTHERWISE, OF
ANY CLAIMS, OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS,
CAUSES OF ACTION, LIABILITIES, RIGHTS OF CONTRIBUTION OR RIGHTS OF
INDEMNIFICATION RELEASED PURSUANT TO THE PLAN, INCLUDING PURSUANT TO THE
RELEASES IN SECTION ERROR! REFERENCE SOURCE NOT FOUND. OF THE PLAN.

       NOTWITHSTANDING ANY PROVISION OF THE PLAN, THE DISCLOSURE STATEMENT
OR THE CONFIRMATION ORDER TO THE CONTRARY, INCLUDING BUT NOT LIMITED TO THE
EXCULPATIONS, RELEASES AND INJUNCTIONS SET FORTH IN SECTION IX OF THE PLAN,
NEITHER THE PLAN, THE DISCLOSURE STATEMENT NOR THE CONFIRMATION ORDER WILL:
(A) RELEASE, DISCHARGE OR EXCULPATE THE DEBTORS, THE RELEASED PARTIES, THE
EXCULPATED PARTIES, THE REPRESENTATIVES OF ANY OF THE FOREGOING OR ANY OTHER
PARTY WITH RESPECT TO "CONTROLLED GROUP LIABILITY" OWED TO THE PENSION PLANS
OR PBGC UNDER ERISA OR THE INTERNAL REVENUE CODE; (B) RELEASE, DISCHARGE OR
EXCULPATE THE DEBTORS, THE RELEASED PARTIES, THE EXCULPATED PARTIES, THE
REPRESENTATIVES OF ANY OF THE FOREGOING OR ANY OTHER PARTY FOR FIDUCIARY
BREACH RELATED TO THE PENSION PLANS; OR (C) ENJOIN OR PREVENT THE PENSION PLANS
OR PBGC FROM COLLECTING ANY SUCH LIABILITY FROM A LIABLE PARTY.

        9.      On the Effective Date, except as otherwise provided herein, each of the U.S.
Debtors' Executory Contracts and Unexpired Leases not previously assumed or rejected pursuant
to an order of the Bankruptcy Court shall be deemed rejected as of the Effective Date in
accordance with the provisions and requirements of sections 365 and 1123 of the Bankruptcy
Code except any Executory Contract or Unexpired Lease (a) identified on Exhibit E to the Plan
(which shall be filed as part of the Plan Supplement) as an Executory Contract or Unexpired
Lease designated for assumption, (b) which is the subject of a separate motion or notice to
assume or reject filed by the U.S. Debtors and pending as of the Confirmation Hearing, (c) that
previously expired or terminated pursuant to its own terms or (d) that was previously assumed by
any of the U.S. Debtors.

       10.    The dates referenced in this Notice and other key dates related to the Plan
confirmation process are summarized in the chart below. The Confirmation Hearing may be


NAI-1505323228v1
DOCS_DE:221838.1 54032/001
continued from time to time without further notice other than the announcement of the adjourned
date at the Confirmation Hearing or any continued hearing.
                                                                        4
 DEADLINE                                                       DATE
 Voting Record Date                                             November 5, 2018
 Deadline for Debtors to File Plan Supplement                   November 26, 2018 at 5:00 p.m.
 Deadline to File Bankruptcy Rule 3018(a) Motion                December 3, 2018 at 5:00 p.m.
 Voting Deadline                                                December 6, 2018 at 5:00 p.m.
 Plan Objection Deadline                                        December 7, 2018 at 5:00 p.m.
 Deadline to File Tabulation Declaration                        December 11, 2018 at 5:00 p.m.
 Deadline for Debtors to File Consolidated Brief and            December 12, 2018 at 5:00 p.m.
 Reply in Support of Plan Confirmation
 Confirmation Hearing                                           December 17, 2018 at 11:00 a.m.




                              [Remainder of Page Intentionally Left Blank]




        4
                 All times in this table are prevailing Eastern Time.


NAI-1505323228v1
DOCS_DE:221838.1 54032/001
Dated: November 7, 2018      PACHULSKI STANG ZIEHL & JONES LLP

                             /s/ Laura Davis Jones
                             Laura Davis Jones (DE Bar No. 2436)
                             James E. O'Neill (DE Bar No. 4042)
                             Joseph M. Mulvihill (DE Bar No. 6061)
                             919 N. Market Street, 17th Floor
                             P.O. Box 8705
                             Wilmington, DE 19899-8705 (Courier 19801)
                             Telephone:    (302) 652-4100
                             Facsimile:    (302) 652-4400
                             Email:        ljones@pszjlaw.com
                                           joneill@pszjlaw.com
                                           jmulvihill@pszjlaw.com
                             and

                             JONES DAY
                             Scott J. Greenberg
                             Stacey L. Corr-Irvine
                             250 Vesey Street
                             New York, NY 10281
                             Telephone:     (212) 326-3939
                             Facsimile:     (212) 755-7306
                             Email:          sgreenberg@jonesday.com
                                             scorrirvine@jonesday.com

                             and

                             Carl E. Black
                             901 Lakeside Avenue
                             Cleveland, Ohio 44114
                             Telephone: (216) 586-7035
                             Facsimile:    (216) 579-0212
                             Email:        ceblack@jonesday.com

                             and

                             Daniel J. Merrett
                             1420 Peachtree Street, N.E., Suite 800
                             Atlanta, GA 30309-3053
                             Telephone: (404) 581-8476
                             Facsimile:    (404) 581-9330
                             Email:        dmerrett@jonesday.com

                             Co-Counsel for the Debtors and Debtors in
                             Possession




NAI-1505323228v1
DOCS_DE:221838.1 54032/001
